Filed 10/15/20 P. v. Probert CA4/1
                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D075716

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCS304526)

 MISTY LYNN PROBERT,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Roderick W. Shelton, Judge. Affirmed.
         Elisabeth A. Bowman, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A.
Sevidal, Randall D. Einhorn and Elizabeth M. Kuchar, Deputy Attorneys
General, for Plaintiff and Respondent.
                                        I.
                               INTRODUCTION
      Defendant Misty Lynn Probert appeals from a judgment entered after a
jury convicted her of three counts of robbery. The charges against Probert
stemmed from an incident in which she shoplifted various items from a
Kohl’s store. After Probert exited the store and was approached by three loss
prevention officers, her boyfriend and codefendant, Alfred Vinck, got out of
his vehicle and brandished a knife in the direction of the loss prevention
officers as Probert walked past them, still in possession of the stolen
merchandise, and got into Vinck’s car. Vinck and Probert then left the scene
together.
      The prosecution’s theory of the case was that what had been a petty
theft became a robbery of the three loss prevention officers once Vinck
brandished the knife. On appeal, Probert contends that there is insufficient
evidence to support a finding that she had the intent to aid and abet a
robbery. Probert also contends that the standard instructions for aiding and
abetting intended crimes (CALCRIM No. 401) and robbery (CALCRIM No.
1600) failed to adequately inform the jury that in order to convict her of
robbery, it had to find that she intended to aid and abet Vinck’s commission
of the robbery. Probert argues that although her trial counsel failed to object
to these standard instructions or to request a pinpoint instruction or
clarification of the instructions, the contention has not been forfeited because
the error “affected [her] substantial rights.” Alternatively, Probert contends
that her attorney’s failure to object or request a clarifying instruction
constituted ineffective assistance of counsel, and requires reversal of the
judgment.




                                        2
      We reject Probert’s contentions. There is substantial evidence to
support the jury’s finding that Probert intended to aid and abet in the
robbery. Further, by failing to request a clarifying instruction, Probert
forfeited her contention that the instructions failed to adequately inform the
jury that it had to find that she intended to aid and abet Vinck in the
robbery, and her attorney’s failure to request a clarifying instruction did not
constitute ineffective assistance because the instructions were sufficient to
apprise the jury that it could find Probert guilty of robbery only if it
determined that she shared Vinck’s intent to commit robbery. We therefore
affirm the judgment.
                                        II.
              FACTUAL AND PROCEDURAL BACKGROUND
A. Factual background
      1. The prosecution
      On the afternoon of September 21, 2018, Probert entered a Kohl’s
department store. Kohl’s loss prevention officers Lisa H. and Jenny R.
noticed Probert exhibiting behavior consistent with shoplifting. They began
to monitor Probert as she walked about the store. They observed Probert
walk to the juniors’ department, quickly grab five pairs of jeans without
looking at the prices, enter a fitting room and emerge a few minutes later
holding only her purse and one pair of jeans. When Jenny R. checked the
fitting room that Probert had used, she found that three, not four, pairs of
jeans had been left there. After Probert left the fitting room area, she went to
the girls’ department, where she took a decorative bow, removed it from its
cardboard packaging, and clipped it onto her jacket. While in the girls’
department, Probert put a pair of children’s green shorts inside her purse; at




                                        3
some point, she picked up a pair of pink shorts, which she added to the items
that she was holding in her hands.
      Probert continued to walk around the store while cradling several
items in her arms, including the pair of jeans that she had brought with her
from the fitting room, the pink shorts that she picked up in the girls’
department, and the packaging that she had removed from the bow that she
had clipped onto her jacket. Probert eventually began heading toward the
store’s registers. During this time, she made a telephone call. After Probert
made the call, her codefendant, Alfred Vinck, pulled out of his parking spot
and drove up to the front entrance of the store. Probert stopped at a display
case, where she discarded the bow’s packaging, as well as other items. She
then walked up to a register and paid for the pair of pink shorts; she did not
pay for the bow that she had affixed to her jacket, nor did she pay for the pair
of jeans and the pair of shorts that she had concealed in her purse.
      As soon as Probert walked out of the store, three loss prevention
officers approached her. The loss prevention officers were standing a few feet
away from Probert, blocking her path. Loss prevention officer Hector H.
introduced himself, showed Probert his employee badge, and informed her
that he “ ‘work[s] for Kohl’s loss prevention.’ ” He told Probert that he had to
talk to her inside the loss prevention office in the store. Probert was
“dismissi[ve]” of the loss prevention officers and tried to continue walking
past them while they were talking to her. The loss prevention officers had
arranged themselves in such a way as to create a human barrier to try to
prevent Probert from passing them, and they requested that Probert give
them the items that she had taken from the store. They did not threaten,
raise their voices at, or make any physical contact with Probert.




                                       4
      At this point, Vinck, who had pulled up in his car in front of the store,
jumped out of the car. He was holding a pocketknife that had a three-inch
blade. Vinck walked toward the loss prevention officers. He appeared “very
aggressive” and yelled, ‘‘ ‘Back the fuck up.’ ” Vinck was holding the knife
with one hand; the knife blade was pointed in the general direction of the loss
prevention officers. The loss prevention officers, who had been standing
between Probert and Vinck’s car, immediately moved out of Probert’s way in
fear. Probert made her way directly to Vinck’s car and said nothing. As
Probert was walking to the car, the loss prevention officers asked her to “[a]t
least give us our stuff back.” Probert continued to ignore the loss prevention
officers, and got into the car while still in possession of the stolen items.
      Vinck did not say anything to Probert as he held the knife and Probert
walked past him.
      After Probert got into the vehicle, Vinck remained outside for another
30 seconds, “puff[ing] his chest” and yelling at the loss prevention officers,
still holding the knife in his hand but backing up slightly. Hector said to
Vinck, “[I]t’s just merchandise. She should just give it back. [I]t’s not that
serious . . . it doesn’t have to be like that. If [Vinck and Probert] could just
cooperate.” Hector asked Vinck, “Why make it a big deal?” Vinck got back
into his car and drove off with Probert and the stolen merchandise.
      2. The defense case
      Vinck testified in his own defense. According to Vinck, he had no idea
that Probert had stolen anything from the store; rather, he believed that the
loss prevention officers, who were dressed in plainclothes, were trying to mug
Probert as she exited the store.
      According to Vinck’s account, on the day these events took place, he
and Probert had stopped at Kohl’s to buy a change of clothes for their


                                         5
daughter, who had wet herself in her car seat. Probert went inside the store,
and Vinck stayed in the car with their young daughter. After about 30
minutes, Vinck pulled out of his parking spot and drove toward the front
entrance to the store. Vinck said that he had assumed that Probert would be
coming out of the store at around that time, and waited for her in front of the
store with the car running.
      Vinck testified that a few minutes after he drove to the front of the
store, Probert walked out and was immediately confronted by two teenagers,
one male and one female, who were dressed in black. The pair blocked
Probert’s path. Vinck said that he saw the male reach for the Kohl’s bag that
Probert was holding. A third individual “came out of nowhere” and blocked
Vinck’s view of Probert. Vinck testified that he thought Probert was being
mugged. He grabbed his pocketknife from the compartment in the passenger
side door and got out of the car. Vinck approached the individuals who were
standing between Probert and the vehicle and told them to “ ‘[b]ack the fuck
up’ ” while he held the knife “up in the air.” The individuals backed away
from Probert at that point. As soon as the individuals scattered, Probert
walked to the car and got inside without saying anything to Vinck. Vinck
remained outside of the car for another 30 seconds and yelled at the
individuals because they “were still coming toward [him].” Vinck
acknowledged that he did not call 911 during the incident.
      Once Vinck returned to the car and he and Probert began driving away,
he asked Probert who those people were and what they were talking about.
According to Vinck, Probert told him that those individuals worked for Kohl’s
and thought that she had stolen something from the store. Probert denied
having stolen anything. Vinck said that he stopped the car and had Probert
empty her purse, pockets, and the Kohl’s bag to prove to him that she had not


                                       6
stolen anything. According to Vinck, Probert showed him the receipt for the
pink shorts, and he did not see any stolen items.
      Vinck testified that he did not learn that Probert had engaged in
shoplifting until he was interviewed by a detective weeks after the incident.
During that interview, Vinck told the detective that he had forced Probert to
go into the store by holding a gun to her head and threatening to cut her
throat if she did not go inside. At trial, Vinck claimed that he had not
actually threatened Probert, despite what he had told the detective, and
indicated that he had been willing to lie to the detective in order to protect
Probert.
      Probert did not testify at trial. In closing argument, Probert’s defense
attorney argued that Probert could not be convicted of robbery because she,
personally, never used force or fear to steal the merchandise, and Vinck’s
brandishing of the knife could not be used to satisfy that element of the
offense as to Probert. Probert’s attorney further argued that there was no
evidence that Probert and Vinck planned to commit a robbery or that she
entered the Kohl’s with the intent to commit a robbery, such that the
evidence could support a conviction under an aiding and abetting theory.
B. Procedural background
      The San Diego District Attorney charged Probert and Vinck with three
counts of robbery (Pen. Code,1 § 211; counts 1–3). After a joint trial, a jury
found both defendants guilty on all of the charges.
      At sentencing, the trial court suspended imposition of Probert’s
sentence and placed her on three years of formal probation, with 365 days in
local custody.


1     All further statutory references are to the Penal Code unless otherwise
indicated.
                                        7
      Probert filed a timely notice of appeal
                                       III.
                                 DISCUSSION
A. There was substantial evidence to support the jury’s conclusion that
   Probert intended to aid and abet a robbery
      Probert contends that there was insufficient evidence that she knew of
Vinck’s intent to brandish a knife and that she intended to assist in his
commission of the robbery.
      1. Relevant legal standards
      In assessing a claim of insufficiency of the evidence, we review “the
whole record in the light most favorable to the judgment below to determine
whether it discloses substantial evidence—that is, evidence that is
reasonable, credible and of solid value—from which a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.” (People v. Snow
(2003) 30 Cal.4th 43, 66.) Substantial evidence encompasses circumstantial
evidence and reasonable inferences based on that evidence. (People v. Pierce
(1979) 24 Cal.3d 199, 210.) “Although it is the duty of the jury to acquit a
defendant if it finds that circumstantial evidence is susceptible of two
interpretations, one of which suggests guilt and the other innocence
[citations], it is the jury, not the appellate court which must be convinced of
the defendant’s guilt beyond a reasonable doubt. ‘ “If the circumstances
reasonably justify the trier of fact’s findings, the opinion of the reviewing
court that the circumstances might also be reasonably reconciled with a
contrary finding does not warrant a reversal of the judgment.” ’ ” (People v.
Bean (1988) 46 Cal.3d 919, 932–933.) “ ‘ “Circumstantial evidence may be
sufficient to connect a defendant with the crime and to prove his guilt beyond
a reasonable doubt.” ’ ” (People v. Thomas (1992) 2 Cal.4th 489, 514.)


                                        8
      “Robbery is the felonious taking of personal property in the possession
of another, from his person or immediate presence, and against his will,
accomplished by means of force or fear.” (§ 211; see People v. Clark (2011) 52
Cal.4th 856, 943.) A robbery may be committed even where a defendant uses
force or fear not in the original acquisition of the property, but in preventing
the recovery of the property or facilitating an escape; such offenses are
commonly referred to as an Estes robbery, after the 1983 case in which a
court agreed that force or fear need not be undertaken contemporaneously
with the taking of the property. (See People v. Estes (1983) 147 Cal.App.3d
23, 28 (Estes) [a defendant’s use of force to prevent a security guard from
retaking the merchandise and to facilitate his escape was sufficient to sustain
conviction for robbery]; see also, e.g., People v. Robins (2020) 44 Cal.App.5th
413, 419–420 [“What sets an Estes robbery apart from a standard robbery is
that force or fear is used not in the acquisition of the property, but in the
escape”].) “The typical [Estes robbery] starts with a shoplifting and turns into
a robbery when the thief is confronted by a [loss prevention officer], and the
thief assaults the [loss prevention officer] in an attempt to get away.”
(Robins, supra, at p. 419.)
      In addition, “a person who aids and abets a crime is guilty of that crime
even if someone else committed some or all of the criminal acts.” (People v.
McCoy (2001) 25 Cal.4th 1111, 1117 (McCoy).) “[A] person aids and abets the
commission of a crime when he or she, acting with (1) knowledge of the
unlawful purpose of the perpetrator; and (2) the intent or purpose of
committing, encouraging, or facilitating the commission of the offense, (3) by
act or advice aids, promotes, encourages or instigates, the commission of the
crime.” (People v. Beeman (1984) 35 Cal.3d 547, 561 (Beeman).)




                                        9
      With respect to aider and abettor liability, each person’s guilt is based
on “the combined acts of all the principals,” but on that particular defendant’s
personal mental state. (McCoy, supra, 25 Cal.4th at pp. 1120, 1122, italics
added.) “When two or more persons commit a crime together, both may act in
part as the actual perpetrator and in part as the aider and abettor of the
other, who also acts in part as an actual perpetrator.” (Id. at p. 1120.) For
example, in a “shooting case, one person might lure the victim into a trap
while another fires the gun; in a stabbing case, one person might restrain the
victim while the other does the stabbing. In either case, both participants
would be direct perpetrators as well as aiders and abettors of the other.”
(Ibid., italics added.) Thus, “the dividing line between the actual perpetrator
and the aider and abettor is often blurred” because “both [persons
participating in a crime] may act in part as the actual perpetrator and in part
as the aider and abettor.” (Ibid.)
      2. Analysis
      Under the prosecution’s theory of the case, Probert’s initial unlawful
taking of property from Kohl’s constituted a mere petty theft because she did
not utilize force or fear to take the property. However, when Vinck used force
or fear, by brandishing the knife, to help Probert retain and abscond with the
stolen items, what had been a petty theft up to that point was escalated to a
robbery. Probert claims that her robbery convictions must be reversed
because there was insufficient evidence that she harbored the requisite mens
rea to aid and abet a robbery. Specifically, Probert argues that no evidence
was presented to show that she knew of Vinck’s intent to brandish the knife
or that she intended to assist him in his use of force or fear in order to carry
away the stolen property.




                                       10
        In order to establish the existence of the requisite mens rea as an aider
and abettor, the prosecution had to show that Probert acted with knowledge
of Vinck’s criminal purpose and that she intended to encourage or facilitate
Vinck’s commission of the robbery. (See Beeman, supra, 35 Cal.3d at p. 560
[an “aider and abettor [must] act with knowledge of the criminal purpose of
the perpetrator and with an intent or purpose either of committing, or of
encouraging or facilitating commission of, the offense”].) There is often no
direct evidence of a criminal defendant’s knowledge or intent; it is therefore,
not unusual for these elements to be proved with circumstantial evidence.
(See People v. Hill (1998) 17 Cal.4th 800, 851–852, overruled on another
ground in Price v. Superior Court (2001) 25 Cal.4th 1046, 1069, fn. 13.)
        Although an individual’s mere presence at a crime scene or that
person’s failure to prevent a crime is not sufficient to prove guilt, such factors
may be considered, together with other evidence, in the determination as to a
defendant’s guilt or innocence (People v. Durham (1969) 70 Cal.2d 171, 181).
Other relevant factors that a jury may consider include a defendant’s failure
to affirmatively stop the commission of the crime and the defendant’s
companionship and conduct before and after the crime. (In re Juan G. (2003)
112 Cal.App.4th 1, 5 (Juan G.); People v. Pitts (1990) 223 Cal.App.3d 606,
893.)
        There is substantial circumstantial evidence to support the jury’s
finding that Probert intended to aid and abet Vinck’s escalation of her petty
theft into an Estes robbery. Specifically, the jury could reasonably infer from
Probert’s conduct before, during, and after the robbery that she knew of and
shared Vinck’s criminal intent to turn a shoplifting into a robbery. The
evidence demonstrated that Probert and Vinck arrived together at the Kohl’s
store. Probert entered the store and spent about 30 minutes inside, during


                                        11
which she executed a shoplifting scheme. As she was preparing to leave the
store, Probert made a telephone call. After the call, Vinck left his parking
space and drove his car to the front of the store where Probert would soon be
exiting. When Probert’s escape to Vinck’s car was temporarily halted by the
loss prevention officers, Vinck instantly came to her aid by jumping out of the
car and brandishing a knife while threatening the loss prevention officers to
stay back, which facilitated both Probert and Vinck’s escape. Probert was not
only present for the robbery, she directly perpetrated the first portion of the
crime by taking, concealing, and walking out of the store without paying for
the property. She then took advantage of the opportunity that Vinck’s
brandishing of the knife created to allow her to escape from the loss
prevention officers, get into Vinck’s car and abscond with Vinck. Less
culpable conduct has been determined to support a finding that a defendant
aided and abetted a robbery. (See Juan G., supra, 112 Cal.App.4th at p. 5
[substantial evidence supported finding that minor aided and abetted a
robbery where he approached victim with perpetrator, stood beside direct
perpetrator when perpetrator demanded money, fled with him, and was later
arrested with him]; In re Lynette G. (1976) 54 Cal.App.3d 1087, 1095
[substantial evidence supported finding that minor aided and abetted robbery
where she was present at scene of crime, fled with perpetrators, and was still
with them later].)
      Even if one concluded that Probert was not aware of Vinck’s intention
to use a knife to ensure the pair’s getaway at the time she entered the store
with the intention of stealing some items, the evidence is nevertheless
sufficient to find her guilty of aiding and abetting a robbery. Contrary to
Probert’s assertion on appeal, the evidence supports an inference that she




                                       12
and Vinck had a “meeting of the minds” to commit a robbery at the time he
pulled the knife and she continued her asportation of the stolen items.
      An aider and abettor need not be aware of the crime or the other
participant’s criminal intent beforehand: “ ‘Aiding and abetting may be
committed “on the spur of the moment,” that is, as instantaneously as the
criminal act itself. [Citation.]’ ” (People v. Frandsen (2019) 33 Cal.App.5th
1126, 1148, quoting People v. Nguyen (1993) 21 Cal.App.4th 518, 532.)
Similarly, an intent to aid in another participant’s criminal acts may be
formed while the crime itself is underway. (People v. Montoya (1994)
7 Cal.4th 1027, 1039 .) Thus, even if Probert did not know before she left the
store with the stolen items that Vinck would elevate the shoplifting to an
Estes robbery, the jury could reasonably infer that Probert became aware of
Vinck’s criminal intent the moment he started brandishing the knife and
telling the loss prevention officers to back up. There was substantial
evidence––including a photograph showing Probert heading to the car as
Vinck, who was standing outside the car, brandished the knife, and Vinck’s
testimony––to support a finding that Probert saw Vinck as he brandished the
knife, used his body aggressively, and yelled at the loss prevention officers.
Probert continued to flee to the car with the stolen items while Vinck was
actively brandishing the knife and yelling at the loss prevention officers,
knowing that the loss prevention officers had a legitimate reason to stop her.
Once Vinck exited the car and brandished the knife, thereby turning what
could have been a mere petty theft into a more serious crime, Probert made
no attempt to deescalate the situation or to cease participating, such as by
telling Vinck to put the knife away or by abandoning the stolen items.
Instead, Probert utilized the cover that Vinck’s criminal conduct provided to
her in order to carry away the stolen property to a place of safety.


                                       13
      In addition, other evidence supported the jury’s rejection of Vinck’s
testimony at trial in which he attempted to provide a defense to the
robbery—i.e., his testimony that he was simply attempting to defend Probert
from what he believed to be a mugging when he brandished the knife. First,
Vinck had previously been convicted for crimes of moral turpitude, had
intentionally lied to the detective in this case, and admitted that he had lied
to the detective because he wanted to try to keep Probert from going to jail,
all of which placed his credibility in question. Further, Vinck’s claim that he
did not know that Probert had stolen any items in her possession and that he
believed that she was being mugged was not credible, given the testimony
that the loss prevention officers repeatedly asked Probert to return the stolen

items, and that they made similar comments directly to Vinck.2
      “The focus of the substantial evidence test is on the whole record of
evidence presented to the trier of fact, rather than on ‘ “isolated bits of
evidence.” ’ [Citation.]” (People v. Cuevas (1995) 12 Cal.4th 252, 261.) Thus,
the jury could have considered all of this evidence and ultimately rejected
Vinck’s self-serving testimony, instead concluding that the pair intended to
steal property from Kohl’s and that once that plan was interrupted by the
loss prevention officers, Vinck brandished a weapon, and Probert used the
cover of Vinck’s brandishing, in order to escape with the stolen items.
      In sum, there was substantial evidence to support the finding that
Probert was the direct perpetrator of the initial petty theft and the further



2     Vinck acknowledged during his testimony that he heard the loss
prevention officers discussing the fact that he had a knife. Vinck’s admission
that he could hear what the loss prevention officers were saying undermines
his contention that he thought they were mugging Probert, given that all
three loss prevention officers testified that at least one of them had
repeatedly asked Probert and Vinck to return the stolen merchandise.
                                        14
finding that she and Vinck were jointly the direct perpetrators and aiders
and abettors of each other in committing an Estes robbery.
B. Probert forfeited her contention that the jury instructions regarding the
   necessary intent for aiding and abetting a robbery were insufficient under
   the factual circumstances of this case; in any event, the instructions were
   sufficient
      Probert contends that the trial court erred in instructing the jury with
the pattern versions of CALCRIM No. 401 (aiding and abetting) and
CALCRIM No. 1600 (robbery) because, according to Probert, those pattern
instructions did not adequately instruct the jury on the intent required in
order to find Probert guilty of aiding and abetting a robbery. In addition, in
order to avoid the consequences of forfeiture, Probert contends that trial
counsel’s failure to raise this issue, either by objecting to the instructions or
requesting a pinpoint instruction or amplification of the pattern instructions,
constituted ineffective assistance.
      1. Additional relevant background
      The prosecution’s theory of criminal liability for the three counts of
robbery alleged against Probert and Vinck was that Probert and Vinck
worked together to commit the robbery, with both parties acting in part as
the direct perpetrator and in part as the aider and abettor of the other––i.e.,
Vinck aided and abetted Probert’s initial commission of the petty theft, and
Probert aided and abetted Vinck in completing the robbery. Vinck’s
testimony at trial presented a mistake of fact defense.
      When the court and counsel discussed the jury instructions, both
Probert and Vinck objected to the pattern version of the mistake of fact
instruction and requested several modifications to the language of that
instruction. Counsel for Vinck asserted that because there had to be a
meeting of the minds to prove the robbery on an aiding and abetting theory,


                                        15
Vinck’s purported mistaken belief that Probert had not stolen anything and
that the loss prevention officers were attempting to mug Probert would
negate the specific intent required for the crime of robbery. Probert’s
attorney added that “specifically [for] a robbery, not for a theft, they both had
to know.” The trial court agreed with the defense attorneys and modified the
mistake of fact instruction so that it instructed the jury that Vinck was not
guilty of robbery either if he did not know that Probert had unlawfully taken
property or if he believed the victims were not Kohl’s employees.
      Neither Probert nor Vinck specifically objected to, or requested a
modification of the pattern versions of CALCRIM Nos. 401, on aiding and
abetting, and 1600, on robbery. Thus, the trial court instructed the jury with
CALCRIM No. 401 as follows:
         “To prove that [the] defendant is guilty of a crime based on
         aiding and abetting that crime, the People must prove that:

         “1. The perpetrator committed the crime;

         “2. The defendant knew that the perpetrator intended to
         commit the crime;

         “3. Before or during the commission of the crime, the
         defendant intended to aid and abet the perpetrator in
         committing the crime;

         “AND

         “4. The defendant’s words or conduct did in fact aid and
         abet the perpetrator’s commission of the crime.

         “Someone aids and abets a crime if he or she knows of the
         perpetrator’s unlawful purpose and he or she specifically
         intends to, and does in fact, aid, facilitate, promote,
         encourage, or instigate the perpetrator’s commission of that
         crime.


                                       16
           “[¶] . . . [¶]

           “If you conclude that defendant was present at the scene of
           the crime or failed to prevent the crime, you may consider
           that fact in determining whether the defendant was an
           aider and abettor. However, the fact that a person is
           present at the scene of a crime or fails to prevent the crime
           does not, by itself, make him or her an aider and abettor.”

      In addition, the court instructed the jury with CALCRIM No. 1600 as
follows:
           “The defendants are charged in Counts One, Two, and
           Three with robbery in violation of Penal Code section 211.

           “To prove that a defendant is guilty of this crime, the
           People must prove that:

           “1. The defendant took property that was not his or her
           own;

           “2. The property was in the possession of another person;

           “3. The property was taken from the other person or his or
           her immediate presence;

           “4. The property was taken against that person’s will;

           “5. The defendant used force or fear to take the property or
           to prevent the person from resisting;

           “AND

           “6. When the defendant used force or fear to take the
           property, he or she intended to deprive the owner of the
           property permanently.

           “The defendant’s intent to take the property must have
           been formed before or during the time he or she used force
           or fear. If the defendant did not form this required intent


                                        17
         until after using the force or fear, then he or she did not
         commit robbery.

         “[¶] . . . [¶]

         “Fear, as used here, means fear of injury to the person
         himself or herself.” (Italics omitted.)

      2. Analysis
      As an initial matter, we agree with the People that Probert has
forfeited this argument. Probert does not contend that the instructions that
were given were incorrect statements of the law; therefore, an objection to the
applicability of the instructions to the particular facts of this case, or a
request for a clarifying instruction, was required in order to preserve the
issue for appeal.
      Probert’s assertion is that the pattern instructions for aiding and
abetting intended crimes (CALCRIM No. 401) and robbery (CALCRIM No.
1600) were vague and misleading because each time the word “defendant” or
“perpetrator” was used, it was unclear whether it referred to Probert, Vinck,
or both. She further contends that it was not clear from CALCRIM No. 401
whether the word “crime” referred to petty theft, robbery, or both. For
example, she argues that neither CALCRIM No. 401 nor CALCRIM No. 1600,
“nor any other instruction given at trial[,] informed the jury that the
identities of the perpetrator and aider and abettor varied depending on
whether the jury was considering the petty theft or the robbery.” Probert
thus contends that the instructions failed to clarify that Vinck became the
perpetrator of the robbery when he brandished the knife, thus requiring the
jury to find that Probert intended to aid and abet the robbery in order to find
her guilty of that offense.



                                        18
      A trial court has a duty to instruct on the general principles of law
relevant to the issues raised by the evidence in a criminal case. (People v.
Breverman (1998) 19 Cal.4th 142, 154.) However, “ ‘[g]enerally, a party may
not complain on appeal that an instruction correct in law and responsive to
the evidence was too general or incomplete unless the party has requested
appropriate clarifying or amplifying language.’ [Citation.]” (People v. Guiuan
(1998) 18 Cal.4th 558, 570; accord, People v. Dennis (1998) 17 Cal.4th 468,
514; People v. Estrada (1995) 11 Cal.4th 568, 574.) During the jury
instruction conference, the trial court expressly asked the attorneys to state
any objections they had and to indicate whether “there’s any modifications
that need to be made” regarding “wording or anything of that nature.”
Neither defense attorney objected to, or requested a modification of, the
standard instructions on aiding and abetting intended crimes (CALCRIM No.
401) and robbery (CALCRIM No. 1600).
      If CALCRIM Nos. 401 and 1600, as given by the trial court, were not
correct statements of the law, then it would not have been incumbent on
Probert’s attorney to ask for a clarifying or pinpoint instruction. But Probert
does not argue that the instructions that the court provided are incorrect
statements of the law; rather, she contends that, given the unusual factual
circumstances and the fact that Probert and Vinck were being tried together,
the pattern instructions, without additional clarification, created possible
confusion for the jury.3 Because the instructions as given were correct
statements of both the law of aiding and abetting liability and robbery, it was
incumbent on Probert’s attorney to request any clarification of the



3     Further, as we explain in greater detail below, CALCRIM Nos. 401 and
1600, as given, correctly stated the law and were sufficient to explain the
requisite intent the jury had to find with respect to Probert.
                                       19
instructions for the jury; the failure to do so forfeited Probert’s contention on
appeal. (See, e.g., People v. Covarrubias (2016) 1 Cal.5th 838, 901 [“Because
defendant did not object at trial that the instructions were incomplete as
given, the issue is forfeited”]; People v. Nilsson (2015) 242 Cal.App.4th 1, 24–
25 [defendant’s failure to request modification of CALCRIM No. 400 on the
basis that the generally accurate instruction was misleading on the facts of
his case forfeits instructional error claim on appeal].)
      Probert attempts to avoid forfeiture of this argument by contending
that her trial counsel’s failure to request clarifying or amplifying instructions
regarding the intersection of aiding and abetting and robbery in this case
amounted to ineffective assistance of counsel. To prevail on a claim of
ineffective assistance of counsel, a defendant must show: (1) counsel’s
performance fell below an objective standard of reasonableness under
prevailing professional norms; and (2) the deficient performance was
prejudicial. (Strickland v. Washington (1984) 466 U.S. 668, 689 (Strickland);
People v. Ledesma (1987) 43 Cal.3d 171, 216–217.) With respect to prejudice,
“[t]he defendant must show that there is a reasonable probability that, but
for counsel’s unprofessional errors, the result of the proceeding would have
been different.” (Strickland, supra, at p. 694.)
      “It is particularly difficult to prevail on an appellate claim of ineffective
assistance. On direct appeal, a conviction will be reversed for ineffective
assistance only if (1) the record affirmatively discloses counsel had no
rational tactical purpose for the challenged act or omission, (2) counsel was
asked for a reason and failed to provide one, or (3) there simply could be no
satisfactory explanation.” (People v. Mai (2013) 57 Cal.4th 986, 1009.) We
review trial counsel’s performance with deferential scrutiny, indulging a
strong presumption it falls within the wide range of reasonable professional


                                        20
assistance, recognizing the many choices attorneys make in handling cases
and the danger of second-guessing a trial attorney’s decisions. (People v.
Maury (2003) 30 Cal.4th 342, 389; Strickland, supra, 466 U.S. at pp. 687–
688, 694.)
      Probert contends that she “was the perpetrator of the petty theft, and
V[in]ck was the aider and abettor to the petty theft and the perpetrator of the
robbery,” and that she “was, arguably, the aider and the abettor to the
robbery, but the jury instructions did not make clear that for [the jury] to find
Ms. Probert guilty of aiding and abetting the robbery, [the jury] had to find
she intended to aid and abet the robbery.” Contrary to Probert’s assertion,
the jury was adequately instructed that in order to find Probert guilty of
robbery, it had to find that she knew of Vinck’s intent to commit a robbery
and that she intended to aid and abet in the commission of that robbery. The
standard version of CALCRIM No. 401 is a correct and complete statement of
the law on aiding and abetting intended crimes. It told the jury that in order
to be liable for aiding and abetting, there must be a concurrence of knowledge
and intent to commit the target crime. Given that the only charges against
Probert were three counts of robbery, the reference in the instruction
regarding aiding and abetting necessarily had to apply to that crime, and the
standard instruction on robbery, CALCRIM No. 1600, as given to the jury,
provided a correct statement of the elements of robbery. In addition, both
instructions included the male and female personal pronouns in pairs, which
made each element applicable to either Probert or Vinck, as necessary, for
each specific element of robbery. Further, the jury was also instructed with
CALCRIM No. 1603, which specifically addressed the intent of an aider and
abettor to a robbery. As provided, this instruction told the jury:
         “To be guilty of robbery as an aider and abettor, the
         defendant must have formed the intent to aid and abet the

                                       21
         commission of the robbery before or while a perpetrator
         carried away the property to a place of temporary safety.

         “A perpetrator has reached a place of temporary safety with
         the property if he or she has successfully escaped from the
         scene, is no longer being pursued, and has unchallenged
         possession of the property.” (Italics added.)

      Trial counsel could have reasonably concluded that the fact that the
instructions did not use Probert or Vinck’s names, and instead used general
terms, such as “defendant,” “perpetrator,” and “crime,” did not create
sufficient confusion or risk the possibility that Probert could be convicted of
robbery in the absence of the necessary finding of specific knowledge and
intent with respect to a robbery. Given that only Vinck brandished a knife,
and that the evidence thus demonstrated that he was the only defendant who
used force or fear, it was clear from the evidence and the jury instructions as
whole that in order to convict Probert of robbery, the jury would have to
conclude that Probert knew of Vinck’s intent to use force or fear to retain
unlawful possession of the property that she had stolen, and that she actually
intended to aid and abet in the robbery that he initiated through the
brandishing of the knife. We conclude that Probert’s attorney’s decision not
to request a pinpoint instruction or further clarification of the aiding and
abetting and robbery instructions did not fall below an objective standard of
reasonableness. We therefore reject Probert’s argument that her trial

counsel rendered ineffective assistance with respect to the jury instructions.4


4     Although we conclude that Probert cannot prevail on the first prong of
the Strickland test for demonstrating ineffective assistance of counsel, we
note that Probert also could not succeed in establishing the second prong of
the test—i.e., that counsel’s performance, even if objectively deficient, was
prejudicial. (See Strickland, supra, 466 U.S. at p. 689.) If there had been
any confusion from the fact that the pattern instructions used general words,
                                       22
                                      IV.
                               DISPOSITION
      The judgment is affirmed.


                                                            AARON, J.

WE CONCUR:

BENKE, Acting P. J.

GUERRERO, J.




such as “defendant” and “crime,” and did not specify Probert or Vinck with
respect to the elements, or identify robbery as the crime to which the aiding
and abetting instruction was referring, the prosecutor’s closing argument
clarified which defendant was alleged to have committed each element of the
robbery, and further made it clear that while Vinck “supplied the fear; she
took the property.” The prosecutor also discussed the evidence that he
believed demonstrated what the jury instructions required—i.e., Probert’s
knowledge of Vinck’s criminal purpose and her intent to aid and abet the
robbery once Vinck pulled out the knife. Thus, even if trial counsel’s failure
to request a pinpoint or clarifying instruction regarding CALCRIM Nos. 401
and 1600 left any latent confusion as to who was the “perpetrator” and who
was the “aider and abetter,” depending on whether the target crime was petty
theft or robbery, the prosecutor’s closing argument clarified that the
prosecution’s theory of Probert’s liability for robbery was based on her aiding
and abetting Vinck in this crime, and further clarified that the instructions
required the jury to find that Probert knew or became aware of Vinck’s intent
to use force or fear to retain the property that she had unlawfully taken from
Kohl’s at or before the time he brandished the knife, and that she intended to
aid and abet him in this robbery.
                                      23